Filing # 113619071 E-Filed 09/18/2020 04:21:57 PM


                                                                   IN THE CIRCUIT COURT OF THE 9TH
                                                                   JUDICIAL CIRCUIT, IN AND FOR
                                                                   OSCEOLA COUNTY, FLORIDA

                                                                   CASE NO.: 2020-CA-001924 CI

        LUCHY REEDER,

                  Plaintiff,
        vs.

        AMERICAN SECURITY INSURANCE
        COMPANY,

                  Defendant.


                           DEFENDANT’S MOTION FOR EXTENSION OF TIME TO
                                RESPOND TO PLAINTIFF’S COMPLAINT

                  Defendant, American Security Insurance Company (“American Security”), files its

        Motion for Extension of Time to Respond to the Complaint filed by Plaintiff, Luchy Reeder

        (“Plaintiff”), and states as follows:

                  1.      Plaintiff served their Complaint on August 31, 2020.

                  2.      American Security requests a 30 day extension of time to respond to Plaintiff’s

        Complaint as counsel is investigating the allegations in the complaint to prepare an appropriate

        response.

                  3.      This is American Security’s first request for an extension of time. This request

        for an extension will not unnecessarily delay this action, and neither party will be prejudiced by

        the granting of this Motion.

                  WHEREFORE, Defendant, American Security Insurance Company, respectfully

        requests that this Court enter an Order granting an extension of time to serve its response to

        Plaintiff’s Complaint, and awarding such other and further relief the Court deems just and

        proper.
                                                                CASE NO: 2020-CA-001924 CI




                                                SHUTTS & BOWEN LLP
                                                Attorneys for Defendant, AMERICAN
                                                SECURITY INSURANCE COMPANY
                                                200 East Broward Boulevard
                                                Suite 2100
                                                Fort Lauderdale, FL 33301
                                                Telephone: (954) 524-5505
                                                Facsimile: (954) 524-5506

                                                By: /s/ Daniel R. Lazaro
                                                    David Batista, Esq.
                                                    Florida Bar No. 175803
                                                    Email: dbatista@shutts.com

                                                     Daniel R. Lazaro, Esq.
                                                     Florida Bar No. 99021
                                                     Email: dlazaro@shutts.com


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of September, 2020, a true and correct copy

of the foregoing has been furnished via Florida E-Portal to: Keith Pipersburg, Esquire, Insurance

Litigation Group P.A., 1500 NE 162nd Street, Miami, Florida 33162, (service@ilgpa.com).



                                                    /s/ Daniel R. Lazaro
                                                    DANIEL R. LAZARO




FTLDOCS 8029849 1




                                               2
